Brent, J.,
delivered the opinion of the Court.
' We have very carefully considered the argument of the counsel for the appellee, in which he urges, with great zeal and ingenuity, that the case of Kimberly vs. Henderson § Lupton, 29 Md., 512, should be overruled. He has failed to convince us that there is any error in that de*253cisión. It is fully sustained by the authorities cited in the opinion, and, we think, correctly states the law.
(Decided 30th June, 1869.)
It is there held that a broker, employed to sell real estate, must produce a person who ultimately becomes a purchaser, before he is entitled to his commissions. It is not sufficient that he should enter into an agreement to purchase, but he must actually purchase, by complying with the terms agreed upon, unless his failure to do so is occasioned by the fault of the vendor.
In this case, as in Kimberly vs. Henderson & Lupton, the person introduced by the broker entered into an agreement to purchase, but he afterwards failed to consummate it.
There can be no doubt that the title of the vendor was a valid one, and there is, therefore, no force in the position taken by the appellee, that the failure to consummate the purchase was occasioned through the fault of the vendor, who did not sell a good title.
As, therefore, the appellee failed in introducing to Byrd a person who ultimately became the purchaser of the premises, which he had employed him to sell, there was error in the instruction of the Court below, and the judgment must be reversed. The reversal will be without procedendo, as the record discloses a case in which the appellee, who was plaintiff below, is not entitled to recover.

Judgment reversed.